Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into on the 10th day
of September, 2019, by and between Capital Senior Living Corporation, a Delaware
corporation (“CSL” or “the Company”), and Brandon Ribar, (“Employee”). The term
of this Agreement shall be deemed to have commenced effective as of
September 10, 2019 (“Employment Commencement Date”).

1. Appointment, Title and Duties. Commencing on the Employment Commencement
Date, CSL hereby employs Employee to serve in the positions as assigned to him
by its Board of Directors, which currently shall be as an Executive Vice
President and Chief Operating Officer. In such capacity, Employee shall report
to the Chief Executive Officer of CSL and shall have such powers, duties and
responsibilities as are customarily assigned said position and as may be
otherwise assigned to him by the Chief Executive Officer. In addition, Employee
shall have such other duties and responsibilities as may reasonably be assigned
to him by the Chief Executive Officer.

2. Term of Agreement. The initial term of this Agreement shall be for a one
(1) year period ending on September 9, 2020 (“Employment Period”). The term of
this Agreement may be extended by the mutual written consent of the Employee and
Company. This Agreement shall terminate upon the earlier of: (i) the date of the
voluntary resignation of Employee, (ii) the date of Employee’s death or
determination of Employee’s disability (as defined in Paragraph 6 below), (iii)
the date of notice by CSL to Employee that this Agreement is being terminated by
CSL whether “for cause” (as defined in Paragraph 6 below) or without cause,
(iv) upon the date a notice of intent to resign for “good reason” (as defined in
Paragraph 6 below) is delivered to the Company by Employee, or (v) expiration of
the term.

3. Acceptance of Position. Employee hereby accepts the positions assigned by the
Board of Directors, and agrees that during the term of this Agreement he will
faithfully perform his duties and will devote substantially all of his business
time to the business and affairs of CSL and will not engage, for his own account
or for the account of any other person or entity, in any other business or
enterprise except with the express written approval of the Chief Executive
Officer of CSL. Employee may, at his sole discretion, (i) serve as a director on
the boards of directors of other entities, businesses and enterprises he
currently serves on, but no more than two (2) boards and only with the prior
written consent of the Chief Executive Officer, and (ii) make personal, passive
investments. Employee agrees to perform his duties faithfully, diligently and to
the best of his ability, to use his best efforts to advance the best interests
of the Company at all times, and to abide by all moral, ethical and lawful
policies, guidelines, procedures, instructions and orders given to him by the
Company from time to time.

4. Salary and Benefits. During the term of this Agreement:

 

  A)

i.) CSL shall pay or cause to be paid to Employee a base salary at an annual
rate of not less than Four Hundred Thousand Dollars ($400,000.00) per annum,
paid in approximately equal installments no less frequently than semi-monthly.
Employee shall be eligible for a

 

1 of 10



--------------------------------------------------------------------------------

  performance bonus as determined by the Compensation Committee of the Board of
Directors of Capital Senior Living Corporation (the “Compensation Committee”).
The Company shall deduct from Employee’s compensation and bonus all applicable
local, state, Federal or foreign taxes, including, but not limited to, income
tax, withholding tax, social security tax and pension contributions (if any).

ii.) Employee shall be entitled to a signing bonus of two inducement stock
awards, the first a performance based award with 45,000 shares which shall vest
at target performance and a second stock award that will be time-based for
25,000 shares which shall vest over three (3) years, with 33% on the first
anniversary of Employment Commencement Date, 33% on the second anniversary of
the Employment Commencement Date, and 34% of the third anniversary of the
Employment Commencement Date.

 

  B)

Employee shall participate in all health, retirement, Company-paid insurance,
sick leave, disability, expense reimbursement and other benefit programs, if
any, which CSL makes available, in its sole discretion, to its senior
executives; however, nothing herein shall be construed to obligate the Company
to establish or maintain any employee benefit program. The Company may purchase
and maintain in force a death and disability insurance policy in an amount at
all times equal to not less than an amount equal to Employee’s annual base
salary. The Company shall be the beneficiary of said policy and shall use said
policy for the purposes described in Paragraph 7(A)(i), below. Reimbursement of
Employee’s reasonable and necessary business expenses incurred in the pursuit of
the business of the Company or any of its affiliates shall be made to Employee
upon his presentation to the Company of itemized bills, vouchers or accountings
prepared in conformance with applicable regulations of the Internal Revenue
Service and the policies and guidelines of the Company.

 

  C)

Employee shall be entitled to reasonable vacation time in an amount of three
(3) weeks per year pursuant to the Company’s Corporate Policies and Procedures
Manual, provided that not more than two (2) weeks of such vacation time may be
taken consecutively without prior notice to, and the consent of, the Chief
Executive Officer.

5. Restricted Stock Awards.    Pursuant to the terms of CSL’s 2019 Stock
Incentive Plan, the Employee shall be entitled to receive restricted stock
awards. The number of shares to be offered to Employee shall be determined by
the Compensation Committee.

6. Certain Terms Defined. For purposes of this Agreement:

 

  A)

Employee shall be deemed to be disabled if a physical or mental condition shall
occur and persist which, in the written opinion of two (2)

 

2 of 10



--------------------------------------------------------------------------------

  licensed physicians, has rendered Employee unable to perform his assigned
duties for a period of ninety (90) calendar days or more, and which condition,
in the opinion of such physicians, is likely to continue for an indefinite
period of time, rendering Employee unable to return to his duties for CSL. One
(1) of the two (2) physicians shall be selected in good faith by the Board of
Directors of CSL, and the other of the two (2) physicians shall be selected in
good faith by Employee. In the event that the two (2) physicians selected do not
agree as to whether Employee is disabled, as described above, then said two
(2) physicians shall mutually agree upon a third (3rd) physician whose written
opinion as to Employee’s condition shall be conclusive upon CSL and Employee for
purposes of this Agreement.

 

  B)

A termination of Employee’s employment by CSL shall be deemed to be “for cause”
if it is based upon (i) Employee is charged with and then convicted of any
misdemeanor or any felony involving personal dishonesty, (ii) disloyalty by
Employee to the Company, including but not limited to embezzlement, or
(iii) Employee’s failure or refusal to perform his duties in accordance with
this Agreement.

 

  C)

A resignation by Employee shall not be deemed to be voluntary, and shall be
deemed to be a resignation for “good reason” if it is based upon (i) a material
diminution in Employee’s duties or base salary, which is not part of an overall
diminution for all executive officers of the Company, or (ii) a material breach
by the Company of the Company’s obligations to Employee under this Agreement.

7. Certain Benefits and Obligations Upon Termination.

 

  A)

In the event that Employee’s employment terminates (i) because CSL has
terminated Employee other than “for cause” (as described above), including due
to a Fundamental Change as described below, or (ii) because Employee has
voluntarily resigned for “good reason,” as described above, then,

 

  i)

CSL shall pay Employee in accordance with its Corporate Policies and Procedures
Manual his base salary for the balance of the term of this Agreement, but not
less than one (1) year from the date of notice of termination (base salary and
annual bonus paid during the term of this Agreement in the past twelve
(12) months for two (2) years if termination is due to a Fundamental Change),
and Employee shall retain all his Company stock awards that are vested;
provided, however, the benefits described in this Paragraph 7(A)(i) shall
terminate at such time as Employee materially breaches the provisions of
Paragraphs 7(D), 8, 9 or 10 hereof. A “Fundamental Change” shall be defined as a
merger, consolidation or any sale of all or substantially all of the assets of
the Company that requires the consent or vote of the holders of common stock
where the Company is not the survivor or in control.

 

3 of 10



--------------------------------------------------------------------------------

  ii)

All accrued but unpaid or unused vacation, sick pay and expense reimbursement
shall be calculated in accordance with CSL’s Corporate Policies and Procedures
Manual.

 

  B)

In the event that Employee’s employment terminates for any other cause other
than those set forth in Paragraph 7(A), which can include but not be limited to
voluntary resignation without good reason, termination by CSL “for cause,”
expiration of the term of the Agreement, etc., then,

 

  i)

CSL shall pay or cause to be paid to Employee his base salary and earned bonus,
up to and through the date of termination;

 

  ii)

All accrued but unpaid or unused vacation, sick pay and expense reimbursement
shall be calculated in accordance with CSL’s Corporate Policies and Procedures
Manual.

 

  C)

Following the termination for any reason of Employee’s employment, Employee
shall not for himself or any third party, directly or indirectly (i) divert or
attempt to divert from the Company or its affiliated companies any business of
any kind in which it is or has been engaged, including, without limitation, the
solicitation of, interference with, or entering into any contract with any of
its past or then existing customers, and (ii) employ, solicit for employment, or
recommend for employment any person employed by the Company or its affiliated
companies during the period of such person’s employment and for a period of two
(2) years thereafter.

8. Confidentiality. Employee hereby acknowledges his understanding that as a
result of his employment by CSL, he will have access to, and possession of,
valuable and important confidential or proprietary data, documents and
information concerning CSL, its operations and its future plans. Employee hereby
agrees that he will not, either during the term of his employment with CSL, or
at any time after the term of his employment with CSL, divulge or communicate to
any person or entity, or direct any employee or agent of CSL or of his to
divulge or communicate to any person or entity, or use to the detriment of CSL
or for the benefit of any other person or entity, or make or remove any copies
of, such confidential information or proprietary data or information, whether or
not marked or otherwise identified as confidential or secret. Upon any
termination of this Agreement for any reason whatsoever, Employee shall
surrender to CSL any and all materials, including but not limited to drawings,
manuals, reports, documents, lists, photographs, maps, surveys, plans,
specifications, accountings and any and all other materials relating to the
Company or any of its business, including all copies thereof, that Employee has
in his possession, whether or not such material was created or compiled by
Employee, but excluding, however, personal memorabilia belonging to Employee.
With the exception of such excluded items, materials, etc., Employee
acknowledges that all such material

 

4 of 10



--------------------------------------------------------------------------------

is solely the property of CSL, and that Employee has no right, title or interest
in or to such materials. Notwithstanding anything to the contrary set forth in
this Paragraph 8, the provisions of this Paragraph 8 shall not apply to
information which: (i) is or becomes generally available to the public other
than as a result of disclosure by Employee, or (ii) is already known to Employee
as of the date of this Agreement from sources other than CSL, or (iii) is
required to be disclosed by law or by regulatory or judicial process.

9. Non-Competition. Employee hereby agrees that for a period of one (1) year
after any termination for any reason whatsoever of this Agreement (other than
the non-renewal of this Agreement on the same terms by the Company) and after
the last payment to Employee provided for hereunder (except that such period
shall be coterminous with the time period Employee received any termination
compensation as set forth in Paragraph 7(A) if such termination is without
cause), he will not, directly or indirectly, commence doing business, in any
manner whatsoever, which is in competition with all or any portion of the
business of CSL in any state in which CSL then operates, owns, or is in the
process of developing more than three (3) facilities. CSL hereby acknowledges
and agrees that Employee’s ownership of a class of securities listed on a stock
exchange or traded on the over-the-counter market that represents five percent
(5%) or less of the number of shares of such class of securities then issued and
outstanding shall not constitute a violation of this Paragraph 9.

10. Work Product. The Employee agrees that all innovations, improvements,
developments, methods, designs, analyses, reports and all similar or related
information which relates to the Company’s or any of its subsidiaries’ or
affiliates’ actual or anticipated business, or existing or future products or
services and which are conceived, developed or made by the Employee while
employed by the Company (“Work Product”) belong to the Company or such
subsidiary or affiliate. The Employee will promptly disclose such Work Product
to the Chief Executive Officer and perform all actions reasonably requested by
the Chief Executive Officer (whether during or after the employment period) to
establish and to confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).

11. Legal Action. In the event that any action or proceeding is brought to
enforce the terms and provisions of this Agreement, the prevailing party shall
be entitled to recover reasonable attorneys’ fees and costs. In the event of a
breach or threatened breach by Employee of the provisions of Paragraph 7(D), 8,
9, or 10, Employee and the Company agree that the Company, shall, in addition to
any other available remedies, be entitled to an injunction restraining Employee
from violating the terms of the applicable Paragraph and that said injunction is
appropriate and proper relief for such violation.

12. Notices. All notices and other communications provided to either party
hereto under this Agreement shall be in writing and delivered by hand delivery,
overnight courier service or certified mail, return receipt requested, to the
party being notified at said party’s address set forth adjacent to said party’s
signature on this Agreement, or at such other address as may be designated by a
party in a notice to the other party given in accordance with this Agreement.
Notices given by hand delivery or overnight courier service shall be deemed
received on the date of delivery shown on the courier’s delivery receipt or log.
Notices given by certified mail shall be deemed received three (3) days after
deposit in the U.S. Mail.

 

5 of 10



--------------------------------------------------------------------------------

13. Construction. In construing this Agreement, if any portion of this Agreement
shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provision. In
construing this Agreement, the singular shall include the plural, the masculine
shall include the feminine and neuter genders, as appropriate, and no meaning or
effect shall be given to the captions of the paragraphs in this Agreement, which
are inserted for convenience of reference only.

14. Choice of Law; Survival. This Agreement shall be governed and construed in
accordance with the internal laws of the State of Texas without resort to choice
of law principles. The provisions of Paragraphs 7, 8, 9, and 10 shall survive
the termination of this Agreement for any reason whatsoever.

15. Protected Communications. Nothing in this Agreement is intended to, or will,
be used by any way to, limit Employee’s rights to communicate with the
Securities and Exchange Commission (the “SEC”) or any other governmental agency,
as provided for, protected under or warranted by applicable law, including, but
not limited to, Section 21F of the Securities Exchange Act of 1934, as amended,
and SEC Rule 21F-7 (the “Protected Communications”). Nothing in this Agreement
requires Employee to notify, or obtain permission from, CSL before engaging in
any Protected Communications.

16. Integration; Amendments. This is an integrated Agreement. This Agreement
constitutes and is intended as a final expression and a complete and exclusive
statement of the understanding and agreement of the parties hereto with respect
to the subject matter of this Agreement. All negotiations, discussions and
writings between the parties hereto relating to the subject matter of this
Agreement are merged into this Agreement, and there are no rights conferred, nor
promises, agreements, conditions, undertakings, warranties or representations,
oral or written, expressed or implied, between the undersigned parties as to
such matters other than as specifically set forth herein. No amendment or
modification of or addendum to, this Agreement shall be valid unless the same
shall be in writing and signed by the parties hereto. No waiver of any of the
provisions of this Agreement shall be valid unless in writing and signed by the
party against whom it is sought to be enforced.

17. Binding Effect. This Agreement is binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns; provided, however, that Employee shall
not be entitled to assign his interest in this Agreement (except for an
assignment by operation of law to his estate), or any portion hereof, or any
rights hereunder, to any party. Any attempted assignment by Employee in
violation of this Paragraph 17 shall be null, void, ab initio and of no effect
of any kind or nature whatsoever.

18. Taxes.

(a) All payments to be made to and on behalf of the Employee under this
Agreement will be subject to required withholding of federal, employment and
excise taxes, and to related reporting requirements.

 

6 of 10



--------------------------------------------------------------------------------

(b) Limitation on Parachute Payments. In the event that the payment and other
benefits provided for in this Agreement or otherwise payable to Employee
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this Section 11(b), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Employee’s payments and benefits
will be either:

 

  (i)

delivered in full, or

 

  (ii)

delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, result
in the receipt by Employee on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code.

If a reduction in severance and other payments and benefits constituting
“parachute payments” is necessary so that benefits are delivered to a lesser
extent, reduction will occur in the following order; (i) reduction of cash
payments; (ii) cancellation of awards granted “contingent on a change in
ownership or control” (within the meaning of Code Section 280G), (iii)
cancellation of accelerated vesting of equity awards, and (iv) reduction of
employee benefits. Within any such category of payments and benefits (that is,
(i), (ii), (iii) or (iv)), a reduction shall occur first with respect to amounts
that are not Deferred Payments and then with respect to amounts that are. In the
event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting will be cancelled in the reverse order of
the date of grant of Employee’s equity awards.

Any determination required under this Section 18(b) will be made in writing by
the Company’s independent public accountants engaged by the Company for general
audit purposes immediately prior to the Change in Control (the “Accountants”),
whose good faith determination will be conclusive and binding upon Employee and
the Company for all purposes. If the independent registered public accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, of if such firm
otherwise cannot perform the calculations, the Company shall appoint a
nationally recognized independent registered public accounting firm to make the
determinations required hereunder. For purposes of making the calculations
required by this Section 18(b), the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Employee will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section.

 

7 of 10



--------------------------------------------------------------------------------

19. 409A. This Agreement is intended to provide payments that are exempt from
and/or that comply with the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and related regulations and Treasury
pronouncements (“Section 409A”), and this Agreement shall be interpreted
accordingly (it being understood that the payment of any reimbursement hereunder
shall be made in a manner exempt from, or in compliance with, Section 409A). If
any provision of this Agreement would cause Employee to incur any additional tax
under Section 409A, this Agreement shall be deemed amended to reform, and/or the
parties hereto will in good faith attempt to reform, the provision in a manner
that maintains, to the extent possible, the original intent of the applicable
provision without violating the provisions of Section 409A. For purposes of
Section 409A, each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of the Section 409A. All references herein
to Employee’s “termination of employment” or other similar term shall refer to
Employee’s “separation from service” within the meaning of Section 409A and
Treas. Reg. Section 1.409A-1(h).

Notwithstanding anything herein to the contrary, if on the date of Employee’s
separation from service Employee is a “specified employee,” as defined in
Section 409A, then any portion of any payments, benefits or other consideration
under this Agreement that are determined to be subject to the additional tax
provided by Section 409A(a)(1)(B) of the Code if not delayed as required by
Section 409A(a)(2)(B)(i) of the Code shall be delayed until the first (1st)
business day of the seventh (7th) month following Employee’s separation from
service date (or, if earlier, Employee’s date of death), and the total of such
delayed amounts shall be paid as a lump sum on such date. For purposes of
clarification, any portion of any separation allowance or other payment due to
Employee under this Agreement that is not considered deferred compensation under
Section 409A through either the “short-term deferral” exception pursuant to
Treasury Reg. 1.409A-1(b)(4) or the “separation pay” exception pursuant to
Treasury Reg. 1.409A-1(b)(9) will not be subject to the 6 month delay described
in this paragraph as provided under Section 409A.

With respect to any expense, reimbursement or in-kind benefit provided pursuant
to this Agreement that constitutes a “deferral of compensation” within the
meaning of Section 409A, (i) the expenses eligible for reimbursement or in-kind
benefits provided to Employee must be incurred during the Employment Period (or
applicable survival period), (ii) the amount of expenses eligible for
reimbursement or in-kind benefits provided to Employee during any calendar year
will not affect the amount of expenses eligible for reimbursement or in-kind
benefits provided to Employee in any other calendar year, (iii) the
reimbursements for expenses for which Employee is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, and (iv) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.

Employee acknowledges and agrees that Employee has obtained no advice from the
Company or any of its affiliates, or any of their respective officers,
directors, employees, subsidiaries, affiliates, agents, attorneys or other
representatives, and that none of such persons or entities have made any
representation regarding the tax consequences, if any, of

 

8 of 10



--------------------------------------------------------------------------------

Employee’s receipt of the payments, benefits and other consideration provided
for in this Agreement. Employee further acknowledges and agrees that Employee is
personally responsible for the payment of all federal, state and local taxes
that are due, or may be due, for any payments and other consideration received
by Employee under this Agreement. Employee agrees to hold the Company harmless
for any and all taxes, penalties or other assessments that Employee is, or may
become, obligated to pay on account of any payments made and other consideration
provided to Employee under this Agreement.

 

9 of 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth above to be effective as of the date specified in the preamble of this
Agreement.

 

   

CAPITAL SENIOR LIVING CORPORATION

a Delaware Corporation

Address:

14160 Dallas Parkway, Suite 300

Dallas, TX 75254

    By:   /s/ Kimberly Lody       Kimberly Lody, President & Chief Executive
Officer     EMPLOYEE

Address:

105 Harvard Dr

Southlake, TX 76092

    /s/ Brandon Ribar     Brandon Ribar      

 

10 of 10